DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
All of the previous claim rejections as indicated in the Office action dated June 14, 2021 are withdrawn in view of amendment made to the claims. 
In view of further search and consideration, new rejections are made as following: 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a peptide active, wherein the peptide raw material is present in an amount of 15 % to 75 % by weight of the composition”. 
Applicant states in the specification “[r]aw materials, as bought from suppliers are often less than 100 % active and incorporate other ingredients such as solvent, emulsifiers, stabilizing agent, preservatives and the like”.  See specification as filed, [0004]; Example.  The contents of these ‘other ingredients’ would vary depending on the supplier and manufacturer and continue to change; contents of the “peptide raw material”, including the actual amount of the peptide, are not defined, and the specification lacks a clear indication of how a peptide raw material is defined in the present application. Furthermore, the present claims require at least 20 wt % of water and at least 4.5 by weight of polyols which can be also present in peptide raw materials as solvents.  Thus the concentration ranges of these components in the final cosmetic composition can be also indefinite. 
Since patentability of the present invention depends whether prior art teachings on the amount of this raw materials that can be present in the composition would have been obvious, a clear definition of applicant’s invention with respect to the term is critical. Without such, claim 1 is vague and indefinite.  

Similarly, the terms “raw material” used in the subparts of claim 1 render the claim vague and indefinite: “tyrosinase inhibitor raw material”, “the vitamin B3 or derivative thereof, raw material” “vitamin raw material” and “pigment raw material”.  Such terms with specific concentration limitation render the claim vague and indefinite because the actual composition and contents of these raw materials are not defined and would change depending on the source. 
The remaining claims are rejected for depending on the indefinite base claim.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendoza et al. (US 20150118176 ) in view of Fournial et al. (US 20120076842 A1, published on March 29, 2012) (“Fournial” hereunder) and Oger et al. (US 20180371000 A1, published on December 27, 2018) (“Oger” hereunder). 
Mendoza teaches a topical cosmetic composition comprising: 25-70% of water, 1-10 wt % of glycerin, 0.5-6 % of butylene glycol.  See [0007-0009]; instant claims 1 and 2.  The reference teaches adding a combination of ingredients that can work to simultaneously treat fine lines and wrinkles, inhibit or reduce skin pigmentation and treat inflamed or erythemic skin; such combination includes niacinamide and peptides.  See [0012].  The reference teaches that niacinamide can inhibit skin pigmentation, while the peptides can increase the production of collagen in skin and filling in fine lines and wrinkles.  
Amended claim 1 requires the amount of a peptide raw material range from “15% to 75% by weight of the composition”.  Mendoza teaches an embodiment comprising 0.001-0.1 wt % of acetyl dipeptide 1 cetyl ester, 0.00001-0.001 % palmitoyl oligopeptide, 0.00001-0.001 % palmitoyl oligopeptide, 0.000001-0.001 % palmitoyl tetrapeptide-7. See [0011-0012] and Examples.  Mendoza does not specifically disclose the composition of the “raw materials” which provide these peptides.  However, applicant’s example formulation contains 18 wt % of the peptide raw materials containing about 0.45 % active peptide; the actual amount of the peptides are 0.0089 wt % based on the total weight of the composition.  Such amount of the peptides can be comparable to and may be well within the disclosure of prior art, thus it is viewed that the amount of the raw materials would be within an obvious range from 15-75 % as defined in the claim, unless shown otherwise. 
Mendoza further teaches that that 1-3 wt % of niacinamide can be preferably used, the reference further mentions that “the amount can be modified as desired to achieve a particular result.” See [0012].  The reference does not disclose the amount of “raw material”. 
Fournial teaches additional active ingredients that can be advantageously combined with the dipeptide, which include niacinamide, which can be used up to about 20 wt % or preferably up to about 5 wt %.  See [0089-0098].   The reference teaches formulations comprising 10 wt % of niacinamide (10% active).  See [0416].  In view of Fournial which discloses a niacinamide raw material containing 10 wt %, it would have been obvious that the niacinamide raw material used in the Mendoza invention would have to be present greater than 5 wt % to add 1-3 wt % of the active ingredient. 

Amended claim 1 also requires that the composition has a viscosity of 5000 -50000 cps.   Mendoza teaches using thickener or gelling agents that can increase the viscosity and stability of the composition; the reference suggests using polysaccharide, gum, carboxylic acid polymers such as acrylic acid or derivatives thereof, etc. See [0058-0063].  For example, the embodiment disclosed in the paragraphs [0007-0009] include ethylene/acrylic acid copolymer, styrene/acrylates copolymer, Carbopol, etc, and the specific concentration ranges of these thickeners.  The reference teaches that topical skin care compositions can have “a selected viscosity to avoid significant dripping or pooling after application to skin.”  See [0019].  
Similarly, Fournial teaches using suspending agents or thickeners/gelling agents to increase viscosity of lotions and creams. Examples include carboxylic acid polymers (Carbopol, etc), polysaccharides, gums, etc.  See [0197-0205].  
Although Mendoza and Fournial fail to disclose the specific viscosity range as defined in the present claim, it is viewed obvious that the disclosed compositions of Mendoza are formulated within the viscosity which is suitable for topical application without dripping or pooling upon application. 
Alternatively, Oger teaches the viscosity of a smooth cream gel having a viscosity of 10000-15000 cps.  See [0309].  Given the teachings of using thickeners in Mendoza and Fournial for the cosmetic compositions, one of ordinary skill in the art would have been obviously motivated to look to prior art such as Oger for teachings on the specific viscosity range which are suitable for topical application.  

Regarding claim 5, Mendoza teaches and suggests using tocopherol acetate as an antioxidant. See [0039].  
Regarding claim 7, Fournial teaches that particulate materials including colored pigments, inorganic powders, organic powders, brightening particles, etc. can be used in an amount ranging from 0.01-20 %.  See [0128-0133].  
Regarding claims 8 and 9, among the particulate materials of Fournial are the adsorbents of the present claims, which include the powders disclosed in present claim 9.  Mendoza also suggests using adsorbents such as titanium oxide, talc, ocetenyl succinate, aluminum starch.
Regarding claim 10, Fournial teaches that particulate materials are used in an amount ranging from 0.01-20 %. See [0128-0129]. 
Regarding claim 11, thickening agents such as polyacrylates polymers are disclosed in paragraph [0059].  

2.	Claim 6 remains rejected under 35 U.S.C. 103 as being unpatentable over Mendoza, Fournial and Oger as applied to claims 1-5 and 7-11 as above, and further in view of Rival (US 20110052739 A1, published on March 3, 2011) (“Rival” hereunder)
Mendoza fails to disclose the specific plant extracts of present claim 6. 
Rival teaches a combination of at least one Hibiscus Abelmoschus extract and a soy extract containing peptides which stimulates the proliferation and/or the activity of fibroblast when topically used in a cosmetic composition. The reference also teaches that the Hibiscus extract by itself is known in cosmetic art for its ability to increase hyaluronic acid content of the skin and protect the fibroblast growth factor of the extracellular matrix against its degradation and/or its denaturation.  See [0011-0020]. The suggested amount of the Hibiscus extract is 0.1 – 5 wt %.  See [0033]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Mendoza and incorporate to the composition Hibiscus Abelmoschus extract or a combination of the extract with soy extract containing peptides as motivated by Rival.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to anti-aging skin care compositions; 2) Rival teaches that Hibiscus Abelmoschus extract is known to combat skin aging by increasing hyaluronic acid content in the skin and restructuring the extracellular matrix, and 3) the reference also teaches that the Hibiscus extract and soy peptides in combination stimulate the proliferation and/or the activity of fibroblast and impart synergistic effects in treating aging skin.  Since Mendoza/Fournial and Rival all teach formulations in similar forms (cream, emulsion, etc) and Mendoza teaches using peptides as an antiaging active, and the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic composition with improved anti-aging effects.

3.	Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Mendoza, Fournial and Oger as applied to claims 1-5 and 7-11 as above, and further in view of Bernard et al. (“A new polymer with a maximum resistance to electrolytes”, SOFW J, 136, December 2010). 
While Mendoza teaches using crosslinked polyacrylates polymers as thickening agents, the reference fails to specifically disclose polyacrylates crosspolymer-6.  See [0059].
Bernard teaches that polyacrylate crosspolymer-6 is a thickening polymer with superior electrolyte resistance and enables formulating with “the most-stress inducing active ingredients” and provides rich texture and velvety sensation on the skin without oily or sticky feel.  See p.  55.  The reference further teaches the polymer is used in skin care products serum “bursting with active ingredients or emulsions boasting a host of claims” such as antiaging cream with active ingredients.  See p. 58, Cosmetic application. 
Given the teachings of Mendoza to use crosslinked polyacrylates to adjust the rheology of the compositions, one of ordinary skill in the art before the time of filing of the present application would have been obviously motivated to look for prior art such as Bernard for suitable thickening agents.  Bernard would have motivated the skilled artisan to use polyacrylate crosspolymer 6 as the reference teaches that it is suitable for formulating with high loads of antiaging active ingredients and provides desired sensorial properties. Since Mendoza teaches using polyacrylates crosslinked polymers, the skilled artisan would have had a reasonable expectation of successfully producing a stable antiaging composition with the targeted level of active ingredients and sensorial effects. 


Response to Arguments
Applicant's arguments filed on October 14, 2021 have been fully considered but they are moot in view of the new grounds of rejections as discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oger et al. (US 20180371000 A1, published on December 27, 2018) (“Oger” hereunder) teach the viscosity of a smooth cream gel having a viscosity of 10000-15000 cps.  See [0309].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/           Primary Examiner, Art Unit 1617